HOLLAND, District Judge.
On the 10th day of October, 1905, the Margaret anchored about 11 o’clock on the east side of Chester Island, in the Delaware river, but on the west side of the channel. *1022Her jib and top sail were down and the main sail was flying with the. wind, which was from a direction a little south of east. There had been an ebb tide for about one-half an hour. The combined effect of the tide and wind upon the yacht caused her bow to point east toward the Jersey shore as she lay at anchor. About 12 o’clock the Imperator, a tug. towing two barges abreast, at the end of a hawser about 200 feet long, was seen by Clifford P. Futcher, captain of the yacht, coming around the bend at a point on the Jersey shore about three quarters of a mile distant and headed down the river with the tide. The tug, with its tow, seemed to be coming toward the yacht, and the captain of the latter called to it to keep off. The Imperator passed the yacht at a distance of from 50 to 150 feet east of it, but the barges, being towed behind the tug at a distance of about 200 feet, struck the bow-, sprit of the yacht causing damage thereto. The libelant contends that the tug came too close with her tow, and that the barges swerved from their course to. the east and struck the Margaret while she lay at anchor. The respondent claims that just as the tug passed the yacht.the latter broke her anchor and moved through the water south-eastwardly into the barges, although no one was at the wheel of the yacht at the time, and that she moved in a direction against the wind, which was blowing hard.
The evidence convinces me that the yacht was at anchor, and that it could not after the tug had passed start up against the wind and make the distance claimed that it did make southeastwardly to reach Barge No. 62, but that the Imperator, coming down the river with the tide, with the wind from the southeast, was towed too close to the yacht and swerved over toward the yacht. The captain made an effort to correct the error when too late, by heading the tug to the Jersey shore, but his efforts failed to prevent Barge No. 62 from colliding with the yacht. The Margaret was anchored far enough’ west of the center of the channel between the island and the Jersey shore to enable the tug, with its tow,'to pass-safely had it kept-off from the west side of the channel, which it failed to do. It is therefore responsible for the damage caused by the collision.
A decree will be entered in favor of the libelant.